Citation Nr: 1204410	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $1999.00 was properly created.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to December 1946 and from March 1951 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the VA Debt Management Center in St. Paul, Minnesota.  The VA Regional Office (RO) in Philadelphia, Pennsylvania, currently has jurisdiction over the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In November 2006, a claim for VA benefits was received and accepted as a claim for both compensation and pension benefits.  In a July 2007 rating decision, the Veteran was granted entitlement to special monthly pension based on the need for aid and attendance.  In an August 2007 notice letter, he was advised of this decision.  Thereafter, income information was received from the Veteran on a VA Form 21-527.  He indicated that he had monthly income from the Social Security Administration (SSA) of $468 per month and a monthly income of $662 per month from an annuity.  Based on this information, another VA letter was sent to the Veteran in September 2007 which indicated that the Veteran would be paid at the rate of $344 per month, effective March 1, 2007.  The Veteran submitted another VA Form 21-527 in April 2010.  Based upon the net amount of his reported income in this report, it was determined that his annual income was excessive for the receipt of VA improved pension benefits.  The retroactive termination of the award, as of January 1, 2008, resulted in an overpayment of $1999.  The RO determined that the Veteran was no longer eligible to receive pension benefits based on excessive income and as of January 1, 2008, compensation benefits were awarded for a service-connected back disability.  

In January 2011, the Committee on Waivers and Compromises considered whether the recovery of the debt of $1999 should be waived, but determined that a waiver was not warranted.  

The RO developed the issue on appeal as whether the Veteran is entitled to VA pension benefits as of January 1, 2008, as indicated in the February 2011 statement of the case and the subsequent May 2011 supplemental statement of the case.  The issue that is actually being appealed is whether the overpayment of pension benefits in the amount of $1999 was properly created.  These are separate issues since the one addressed in the statement of the case and supplemental statement of the case deals with whether there is current entitlement to pension from January 1, 2008 onward while the issue that the Veteran is pursuing is whether the RO properly terminated the benefits and created the overpayment.  

In his substantive appeal, the Veteran maintains that he did not request a pension and does not believe he owes the $1999 debt, not that he is actually entitled to pension benefits as of January 1, 2008.  The Board recognizes that there are overlapping facts with regard to the two matters; however, this case must be remanded for the proper issue to be addressed per the Veteran's correspondence: whether an overpayment of VA pension benefits in the amount of $1999 was properly created.

Additionally, the claims folder appears to be incomplete.  As noted above, in January 2011 the Committee on Waivers and Compromises considered whether the recovery of the debt of $1999 should be waived, but determined that a waiver was not warranted.  However, a copy of the Veteran's request for a waiver is not of record.  The February 2011 statement of the case also refers to the Veteran's notice of disagreement (NOD) received in November 2010.  However, this document is not associated with the claims folder.  As these documents could contain pertinent statements and contentions made by the Veteran, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder a copy of the Veteran's December 14, 2010 Waiver Request received with a VA Form 5655, and a copy of his Notice of Disagreement received on November 29, 2010.

2.  Then, adjudicate the issue of whether an overpayment of VA pension benefits in the amount of $1999 was properly created, specifically explaining the period covered for the overpayment, i.e., beginning and ending dates, amount, and the reason for the creation of the overpayment.  If it is determined that creation was proper, send the Veteran a Supplemental Statement of the Case as to the proper issue on appeal and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

